DETAILED ACTION
In Applicant’s Response filed 3/16/22, Applicant has amended claims 1, 5-6, 8 and 13; added new claims 14-19; and amended the abstract. Claims 3-4 have been cancelled. Currently, claims 1-2 and 5-19 are pending in the application (claims 9-12 were previously withdrawn).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/22 has been entered.
 
Election/Restrictions
Due to election by original presentation Applicant is not allowed to switch inventions with an amendment after an action on the merits of a first invention has been carried out.  Election of an Invention becomes fixed when the claims in an application have received an action on their merits by the Office.  The claims originally presented and acted upon by the Office on their merits determine the invention elected by an applicant in the application, and in any request for continued examination (RCE) which has been filed for the application (see MPEP § 818.01, § 818.02(a)) to an invention other than previously claimed, should be treated as indicated by 37 CFR 1.145.  If, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in §§ 1.143 and 1.144 
In the instant application, Applicant elected the invention of Group I, corresponding to claims 1-8 drawn to a protective film classified in A61F13/023. This election was made without traverse in the Response filed 11/3/2020. Furthermore, this invention was examined on the merits and an office action was mailed 2/8/2021.  In said action, Invention II, corresponding to claims 9-12 and drawn to a protective device classified in A45D29/001, were withdrawn. It is noted that the A45D29/001 classification area specifically corresponds to self adhesive nail coating blanks.
The amendment filed on 3/16/22 includes amendments to claim 8 which change the scope of the claim such that it is now drawn to the non-elected invention of a protective device classified in A45D29/001. Specifically, independent claim 8 has been amended to now recite an adhesive film having a fingernail shape for application to a fingernail of an individual for protecting the fingernail – thus, claim 8, as amended, is drawn to a protective device which is a self adhesive nail coating blank and, therefore, would be classified in A45D29/001. For at least this reason, claim 8 is no longer readable on the elected invention and, therefore, has been withdrawn. New claims 14-17 depend from claim 8 and therefore are also considered drawn to a non-elected invention. Accordingly, claims 14-17 have also been withdrawn.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 18 is objected to because of the following informalities:  In line 2, “along base portion” should be amended to recite “along the base portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kolte et al (US 7091394) in view of Matthews (US 2014/0309569).
With respect to claim 1, Kolte discloses a protective film for application to a portion of a body of an individual (dressing shown in figs 1-4; includes a top layer that is a polyurethane film – col 5 lines 19-20; dressing is for application to a protruding part of a joint of the body – col 3 lines 1-2), comprising:
a heel patch portion (the dressing is especially suitable for application to the heel – col 7 lines 10-11) including a first surface (skin facing surface of the dressing which is located adjacent to release sheets 4-6 in fig 1, i.e. surface which comprises adhesive 2 and absorbent element 3 as shown in fig 1) and a second surface (outer-facing surface of the dressing which is the outer facing surface of top layer 1, i.e. the surface of layer 1 that does not include adhesive 2 in figure 1) opposite the first surface (the skin facing surface which is adjacent to release sheets 4-6 is located opposite to the outer-facing, non-adhesive surface of layer 1 as shown in fig 1);
an adhesive (adhesive 2) disposed on the first surface (adhesive 2 is provided on the skin facing surface of the dressing adjacent to the release liners 4-6 as shown in fig 1) for securing the protective film to the portion of the body of the individual (the adhesive is applied to the top layer and is configured to adhere to the skin – col 5 lines 30-45);
an active ingredient (pharmaceutically active ingredients – col 6 lines 39-40) disposed on the first surface and configured to be disposed onto the portion of the body of the individual where the protective film is applied (it is inherent that the active ingredient is located on the skin facing surface of the dressing and configured to be disposed on the body in order to contact the skin/body and thereby provide therapeutic effect upon contact); and
wherein the heel patch portion includes a base and a pair of legs (identified in the annotated fig 2 below) extending transversely from the base and substantially parallel with one another (as shown in fig 2, the dressing includes two ear parts 9 which extend upwardly along left/right sides; the ear part 9 on the left side of the dressing is aligned and extends in the same direction as the ear part 9 on the right side of the dressing as shown in fig 2 and thus are interpreted as being parallel to one another; also the ear parts 9 are substantially parallel with one another as indicated for example by the areas within the dashed lines on each of the ear parts 9 which are parallel to one another and extend transversely to the base) and defining a pocket between the base and pair of legs (area which accommodates the absorbent element 11 in fig 2 is interpreted as being a pocket as it is located between the base and ear parts 9 as shown in fig 2; see also annotated fig 2) for surrounding a heel of the individual (the dressing is specifically configured to surround a heel during use as shown in figures 3-4);
wherein the adhesive (2) is distributed across substantially the entire first surface including along the base and pair of legs of the heel patch portion (as shown in fig 1, the adhesive layer 2 extends across the entire surface of layer 1; see also col 7 lines 15-22 which describes that the adhesive layer 2 “covers” the top layer 1; the base and pair of legs are made from the material of the top layer, not the absorbent layer, and thus are interpreted as also being covered with adhesive).
Annotated Figure 2 of Kolte et al (US 7091394)

    PNG
    media_image1.png
    830
    833
    media_image1.png
    Greyscale

Kolte is silent, however, as to the location of the active ingredient in/on the dressing and therefore does not explicitly disclose that the active ingredient is mixed with the adhesive or that the active ingredient is distributed with the adhesive across substantially the entire first surface including along the base and pair of legs of the heel patch portion. Kolte does, however, disclose that the adhesive used on the dressing is configured to adhere to skin and/or a wound (col 5 lines 34-36). Therapeutic effect will not be provided to an area unless the active ingredients are directly applied to or are in contact with that area. Therefore, it follows that if the device of Kolte is attached to the body so that the adhesive is in contact with an area that requires treatment, such as a wound, the active ingredients must be mixed into the adhesive in order to thereby be provided to the wound upon contact between the adhesive and the wound, in order to provide therapeutic effect. Furthermore, if the active ingredient is mixed with the adhesive, it will also be distributed across the same areas as the adhesive which, as discussed above, includes the entire surface of layer 1 in Kolte. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have mixed the active ingredients and adhesive in Kolte and thereby distribute the active ingredients with the adhesive across substantially the entire first surface including along the base and pair of legs of the heel patch portion in order to provide therapeutic effect to areas that are directly contacted by the adhesive when applied to the body.  
Kolte also discloses that a toe and ball portion is positioned central to the heel patch portion in the pocket (the absorbent element 11 is positioned in the pocket formed between the two ear parts 9 as shown in fig 2; the absorbent element 11 includes a first elongated part 7 as shown in fig 2 which is positioned to extend across the bottom of the heel to the area at the ball of the foot during use as shown in figure 3 and thus is interpreted as being a “ball portion” of the device) and is connected to the base and pair of legs of the heel patch portion (the elements are interpreted as being connected to one another to form an integral structure) but does not, however, disclose that a plurality of perforations removably interconnect the base and pair of legs to the toe and ball portion.
Matthews, however, teaches irregularly shaped dressings that can be utilized for specific areas of the body where the irregular shape allows the dressing to better fit an area (para [0074]; fig 7) and Matthews also teaches that the dressings can comprise a sizing or shaping cut which is a pre-scored or creased marking which can help in cutting, tearing or otherwise parting a portion of the dressing for a specific application (para [0073]; fig 7; the pre-scored markings are interpreted as being perforations) for selective removal. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided a plurality of perforations in the form of sizing or shaping cuts as taught by Matthews to the dressing of Kolte in order to permit separation of the toe and ball portion from the heel patch portion for customized shaping to best meet the treatment needs of a given user.
 With respect to claim 2, Kolte in view of Matthews discloses the invention substantially as claimed (see rejection of claim 1) and Kolte also discloses that the heel patch portion has an outer perimeter defining a plurality of irregularities for allowing the patch portion to conform to the shape of a user’s heel (as shown in figure 2, the outer perimeter edges of the dressing are irregularly shaped to provide a shape that is capable of conforming to the heel of user when applied as shown in figures 3-4; the perimeter includes various irregularly shaped peak/valley regions which are interpreted as being a “plurality of irregularities”).
With respect to claim 5, Kolte in view of Matthews discloses the invention substantially as claimed (see rejection of claim 1) and Kolte also discloses that the toe and ball portion (absorbent element 11; figs 2-3) has a perimeter presenting a plurality of irregularities to allow the toe and ball portion to conform to an individual’s toes or ball of their foot (as shown in figure 2, the outer perimeter edges of the absorbent element 11 are irregularly shaped to provide a shape that is capable of conforming to the foot of user when applied as shown in figures 3-4; the perimeter includes various irregularly shaped peak/valley regions which are interpreted as being a “plurality of irregularities”).
With respect to claim 6, Kolte in view of Matthews discloses the invention substantially as claimed (see rejection of claim 1) and Kolte also discloses that a backing membrane removably overlies the adhesive and active ingredient (release liners 4-6 cover the entire skin contacting surface of the dressing which includes the active ingredients and adhesive 2; see figure 1).
With respect to claim 13, Kolte discloses a protective film for application to a portion of a body of an individual (dressing shown in figs 1-4; includes a top layer that is a polyurethane film – col 5 lines 19-20; dressing is for application to a protruding part of a joint of the body – col 3 lines 1-2), comprising:
a heel patch portion (the dressing is especially suitable for application to the heel – col 7 lines 10-11) including a first surface (skin facing surface of the dressing which is located adjacent to release sheets 4-6 in fig 1, i.e. surface which comprises adhesive 2 and absorbent element 3 as shown in fig 1) and a second surface (outer-facing surface of the dressing which is the outer facing surface of top layer 1, i.e. the surface of layer 1 that does not include adhesive 2 in figure 1) opposite the first surface (the skin facing surface which is adjacent to release sheets 4-6 is located opposite to the outer-facing, non-adhesive surface of layer 1 as shown in fig 1);
an adhesive (adhesive 2) disposed on the first surface (adhesive 2 is provided on the skin facing surface of the dressing adjacent to the release liners 4-6 as shown in fig 1) for securing the protective film to the portion of the body of the individual (the adhesive is applied to the top layer and is configured to adhere to the skin – col 5 lines 30-45);
an active ingredient (pharmaceutically active ingredients – col 6 lines 39-40) disposed on the first surface and configured to be disposed onto the portion of the body of the individual where the protective film is applied (it is inherent that the active ingredient is located on the skin facing surface of the dressing and configured to be disposed on the body in order to contact the skin/body and thereby provide therapeutic effect upon contact); and
wherein the heel patch portion includes a base and a pair of legs (identified in the annotated fig 2 below) extending perpendicularly from the base and substantially parallel with one another (as shown in fig 2, the dressing includes two ear parts 9 which extend upwardly along left/right sides; the ear part 9 on the left side of the dressing is aligned and extends in the same direction as the ear part 9 on the right side of the dressing as shown in fig 2 and thus are interpreted as being parallel to one another; also the ear parts 9 are substantially parallel with one another as indicated for example by the areas within the dashed lines on each of the ear parts 9 which are parallel to one another and extend in a direction that is transverse or perpendicular to the base) and defining a pocket between the base and pair of legs (area which accommodates the absorbent element 11 in fig 2 is interpreted as being a pocket as it is located between the base and ear parts 9 as shown in fig 2; see also annotated fig 2) for surrounding a heel of the individual (the dressing is specifically configured to surround a heel during use as shown in figures 3-4);
wherein the adhesive (2) is distributed across substantially the entire first surface including along the base and pair of legs of the heel patch portion and the toe and ball portion (as shown in fig 1, the adhesive layer 2 extends across the entire surface of layer 1; see also col 7 lines 15-22 which describes that the adhesive layer 2 “covers” the top layer 1; the base and pair of legs are made from the material of the top layer, not the absorbent layer, and thus are interpreted as also being covered with adhesive; as shown in fig 1, the adhesive layer 2 also covers the surface of absorbent layer 3 (interpreted as being the material of element 11 in fig 2) and thus is interpreted as being distributed across the toe and ball portion 11).
Annotated Figure 2 of Kolte et al (US 7091394)

    PNG
    media_image1.png
    830
    833
    media_image1.png
    Greyscale

Kolte is silent, however, as to the location of the active ingredient in/on the dressing and therefore does not explicitly disclose that the active ingredient is mixed with the adhesive or that the active ingredient is distributed with the adhesive across substantially the entire first surface including along the base and pair of legs of the heel patch portion. Kolte does, however, disclose that the adhesive used on the dressing is configured to adhere to skin and/or a wound (col 5 lines 34-36). Therapeutic effect will not be provided to an area unless the active ingredients are directly applied to or are in contact with that area. Therefore, it follows that if the device of Kolte is attached to the body so that the adhesive is in contact with an area that requires treatment, such as a wound, the active ingredients must be mixed into the adhesive in order to thereby be provided to the wound upon contact between the adhesive and the wound, in order to provide therapeutic effect. Furthermore, if the active ingredient is mixed with the adhesive, it will also be distributed across the same areas as the adhesive which, as discussed above, includes the entire surface of layer 1 in Kolte. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have mixed the active ingredients and adhesive in Kolte and thereby distribute the active ingredients with the adhesive across substantially the entire first surface including along the base and pair of legs of the heel patch portion in order to provide therapeutic effect to areas that are directly contacted by the adhesive when applied to the body.  
Kolte also does not disclose that the toe and ball portion is removably connected to the pair of legs and base in the pocket via a perforated edge.
Matthews, however, teaches irregularly shaped dressings that can be utilized for specific areas of the body where the irregular shape allows the dressing to better fit an area (para [0074]; fig 7) and Matthews also teaches that the dressings can comprise a sizing or shaping cut which is a pre-scored or creased marking which can help in cutting, tearing or otherwise parting a portion of the dressing for a specific application (para [0073]; fig 7). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided a sizing or shaping cut as taught by Matthews to the area around the element 11 along the base and legs of the heel patch portion of Kolte in order to permit separation of the toe and ball portion (11) from the heel patch portion for customized shaping to best meet the treatment needs of a given user.
With respect to claim 18, Kolte in view of Matthews discloses the invention substantially as claimed (see rejection of claim 1) and Kolte also discloses that the toe and ball portion (11) presents a first linear edge along the base portion of the heel patch portion (identified in the second annotated figure below), and presents two second linear edges along each of the legs of the heel patch portion (identified in the second annotated figure below). 
2nd Annotated Figure 2 of Kolte et al (US 7091394)

    PNG
    media_image2.png
    583
    917
    media_image2.png
    Greyscale

Kolte does not, however, disclose perforations defined along the first and second linear edges.
Matthews, however, teaches irregularly shaped dressings that can be utilized for specific areas of the body where the irregular shape allows the dressing to better fit an area (para [0074]; fig 7) and Matthews also teaches that the dressings can comprise a sizing or shaping cut which is a pre-scored or creased marking which can help in cutting, tearing or otherwise parting a portion of the dressing for a specific application (para [0073]; fig 7; pre-scored cuts are interpreted as being perforations). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided perforations in the form of sizing or shaping cuts as taught by Matthews to the area around the element 11 along the first and second linear legs at the base and legs of the heel patch portion of Kolte in order to permit separation of the toe and ball portion (11) from the heel patch portion for customized shaping to best meet the treatment needs of a given user.
With respect to claim 19, Kolte in view of Matthews discloses the invention substantially as claimed (see rejection of claim 1) and Kolte also discloses that an outer edge of the base of the heel patch portion generally has an arcuate shape (as identified in the 3rd annotated figure below). 
3rd Annotated Figure 2 of Kolte et al (US 7091394)


    PNG
    media_image3.png
    600
    813
    media_image3.png
    Greyscale

	Kolte does not, however, disclose that an outer edge of each of the leg portions has a linear shape. However, it would have been an obvious matter of design choice, to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the device of Kolte in view of Matthews so that the outer edge of each of the leg portions has a linear shape since applicant has not disclosed that such a shape solves any stated problem or is anything more than one of numerous shapes or configurations that a person having ordinary skill in the art would find obvious for the purpose of providing a pair of leg portions on a heel patch portion.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kolte et al (US 7091394) in view of Matthews (US 2014/0309569) and further in view of Trumbore et al (US 2014/0170251).
With respect to claim 7, Kolte in view of Matthews discloses the invention substantially as claimed (see rejection of claim 1) but Kolte does not disclose that the active ingredient includes a solution of water and glycerin with the following ingredients contained therein: mandelic acid at 10-20% in weight, salicylic acid at 2% in weight and bromelain at 10-25% in weight.
	Trumbore, however, teaches formulations for application to the skin to increase dermal concentrations of glycosaminoglycans (GAG) (abstract) which utilizes topical vehicles such as water and glycerin (para [0040]) for delivery of active agents such as keratolytic agents like salicylic acid, bromelain and mandelic acid (para [0068-0069]) wherein the keratolytic agents are provided in a quantity from about 6% to about 18% by weight (para [0092]) wherein, more specifically, the formulation can comprise about 1-4% by weight mandelic acid, 1-4% by weight salicylic acid, and 0.5-1.5% by weight bromelain (para [0117]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the active ingredient in the device of Kolte in view of Matthews so that it is a formulation that includes a solution of water and glycerin with mandelic acid, bromelain, and salicylic acid at 2% in weight in order to increase dermal concentrations of glycosaminoglycans (GAG) and thereby improve skin hydration as taught by Trumbore (abstract lines 1-2). 
Trumbore does not disclose that the formulation includes, specifically, mandelic acid at 10-20% in weight and bromelain at 10-25% in weight but does, however, teach that the formulation includes a total quantity of 6-18% by weight of keratolytic agents (para [0092]) which is interpreted to mean that the quantity of each of these agents can be increased to be within this disclosed range in order to provide the desired treatment effect. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have increased the amount of mandelic acid and bromelain so that the formulation includes mandelic acid at 10-20% in weight and bromelain at 10-25% in weight in order to provide a formulation that provides keratolytic treatment to the skin and, furthermore, because discovering the optimum or workable ranges involves only routine skill in the art.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 3/16/22 have been fully considered as follows:
	Regarding the objections to the specification, Applicant’s amendments to the abstract have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. Applicant’s continued cooperation is requested, however, in correcting any errors of which applicant may become aware of in the specification.
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. New objections have been given as necessitated by Applicant’s amendments to the claims.
	Regarding the claim rejections under 35 USC 112, Applicant’s amendments to the claims have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn. 
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 10-17 have been fully considered but are not persuasive.
Specifically, the Office has noted Applicant’s arguments on pages 10-13 of the Response that Kolte does not disclose distributing the adhesive and active ingredient across substantially an entire first surface of a dressing including along a base and pair of legs of a heel patch portion as required by claim 1. Furthermore, Applicant has argued that one having ordinary skill in the art would not be motivated to apply a health additive beneath the bandage portion 3 as it would be wasteful to locate a health additive at regions that do not contact the user’s skin. The Office respectfully disagrees. The cross-sectional view of the device of Kolte shown in figure 1 illustrates that the adhesive layer 2 extends across the entire surface of layer 1. Kolte also describes in col 7 lines 15-22 that the adhesive layer 2 “covers” the top layer 1. The base and pair of legs are made from the material of the top layer, not the absorbent layer, and thus are interpreted as also being covered with adhesive. Thus, the adhesive in Kolte is interpreted as being distributed across substantially an entire first surface of a dressing including along a base and pair of legs of a heel patch portion as recited in Applicant’s claim 1. Additionally, as discussed in the claim rejections above, although Kolte does not explicitly disclose that the active ingredient is distributed with the adhesive across substantially the entire first surface including along the base and pair of legs of the heel patch portion, Kolte does, however, disclose that the adhesive used on the dressing is configured to adhere to skin and/or a wound (col 5 lines 34-36). Therapeutic effect will not be provided to an area unless the active ingredients are directly applied to or are in contact with that area. Therefore, it follows that if the device of Kolte is attached to the body so that the adhesive is in contact with an area that requires treatment, such as a wound, the active ingredients must be mixed into the adhesive in order to thereby be provided to the wound upon contact between the adhesive and the wound, in order to provide therapeutic effect. Additionally, although therapeutic effect is needed most importantly in the area directly in contact with a wound, which would be the area including absorbent element 11 on the device of Kolte, it is also beneficial to provide such benefits to the areas directly surrounding a wound site to prevent an infection from spreading and damaging such tissues, where this area on the device of Kolte would be on the base and leg portions of the device. Also, as discussed above, Kolte discloses that the adhesive layer 2 extends across the entire surface of layer 1, which the Office has interpreted as including the base and pair of legs of the device. The active ingredient is interpreted as being mixed with the adhesive and, therefore, will also be distributed across the same areas as the adhesive which, as discussed above, includes the entire surface of layer 1 in Kolte. Thus, for at least these reasons, Kolte is interpreted as teaching active ingredient distributed across substantially the entire first surface including along the base and pair of legs of the heel patch portion.
The Office has also noted Applicant’s arguments on pages 13-14 of the Response that the prior art of record fails to disclose a toe and ball portion as recited in amended claim 1 because portion 11 in Kolte (which was interpreted by the Office as being equivalent to the claimed toe and ball portion) is not for being positioned on a toe or ball of a foot but, instead, is for being positioned on a heel. The Office is not persuaded by this argument, however, because it is related to the intended use of the device. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the present case, using the claimed film on the toe and/or ball portion of the foot does not appear to result in a structural difference between the claimed invention and the device of Kolte. Furthermore, nothing would prevent the device of Kolte from being applied to parts of the foot other than the heel if desired. Thus, the device of Kolte is interpreted as being capable of being used as intended by applying the portion 11 to the toe and/or ball portion of a user’s foot. 
The Office has also noted Applicant’s arguments on pages 14-15 that “A POSITA would not be motivated to modify the device of Kolte as proposed in the Office Action to separate the asserted toe and ball portion from the asserted base and legs 9 because such a modification would render the resulting devices as something other than a bandage/wound dressing” because without the absorbent element the device could not serve as a wound dressing. The Office is not persuaded by this argument, however, because even without the absorbent element (3), the remaining adhesive coated top layer (1) would be usable as a wound dressing because it could be applied to the user’s body covering a wound to protect the wound and thereby promote healing. Thus, for at least this reason, the Office is not persuaded by Applicant’s argument.
Thus, for at least the reasons provided above, the Office maintains that the prior art of record reads on claim 1 substantially as recited in the present application.
The Office has also noted Applicant’s arguments on pages 15-17 regarding claim 8 but these arguments are considered moot since claim 8 has been withdrawn as being directed to a non-elected invention as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith (US 7049478) teaches a heel wound dressing comprising a perimeter defining a plurality of informalities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786